             Case 8:21-bk-10525-ES                      Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                      Desc
                                                        Main Document    Page 1 of 24


Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

Case number   (if known)                                                    Chapter      11
                           ---------------------------------
                                                                                                                         o    Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                          04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                The Source Hotel, LLC


2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names. trade names and
     doing business as names


3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  6988 Beach Blvd, Suite B-215
                                  Buena Park, CA 90621
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Orange                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor               •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  o   Partnership (excluding LLP)
                                  o   Other. Specify:




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
            Case 8:21-bk-10525-ES                          Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                      Desc
                                                           Main Document    Page 2 of 24
Debtor    The Source Hotel, LLC                                                                       Case number (ilknown) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          Name



7.   Describe debtor's business        A. Check one:
                                       o   Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       o   Single Asset Real Estate (as defined in 11 U.S .C. § 101(51 B))
                                       o   Railroad (as defined in 11 U.S .C. § 101(44))
                                       o   Stockbroker (as defined in 11 U.S.C. § 101 (53A))
                                       o   Commodity Broker (as defined in 11 U.S.C. § 101 (6))
                                       o   Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                       -   None of the above

                                       B. Check al/ that apply
                                       o Tax-exempt entity (as described in 26 U.S.C. §501)
                                       o Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       o Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))
                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                       o   Chapter 7
                                       o   Chapter 9

     A debtor who is a "small          -   Chapter 11 . Check all that apply:
     business debtor" must check
     the first sub-box. A debtor as
                                                            o    The debtor is a small business debtor as defined in 11 U.S.C. § 101(510), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     "small business debtor") must                          o    The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                            o    A plan is being filed with this petition.
                                                            o    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                            o    The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                            0    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       o   Chapter 12


9.   Were prior bankruptcy             -No.
     cases filed by or against
     the debtor within the last B      DYes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                   When                          Case number
                                                           -----------                             ---------
                                                District   _ _ _ _ _ _ _ _ _ _ _ When              _________ Case number


10. Are any bankruptcy cases           -No
    pending or being filed by a
    business partner or an             DYes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor                                                                  Relationship
                                                           ----------------------
                                                District   ___________________ When                 _ _ _ _ _ _ _ _ Case number, if known



 Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
             Case 8:21-bk-10525-ES                        Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                           Desc
                                                          Main Document    Page 3 of 24
Debtor    The Source Hotel, LLC                                                                       Case number (if known)
          Name                                                                                                                 --------------------------
11. Why is the case filed in      Check all that apply:
    this district?
                                  -     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                        preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                  o     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12.   Does the debtor own or      -No
      have possession of any
      real property or personal   o Yes .       Answer below for each property that needs immediate attention. Attach additional sheets if needed .
      property that needs
      immediate attention?                      Why does the property need immediate attention? (Check all that apply.)
                                                o It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                   What is the hazard?

                                                o It needs to be physically secured or protected from the weather.
                                                o It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                   livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                o Other
                                                Where is the property?
                                                                                 Number, Street, City, State & ZIP Code
                                                Is the property insured?
                                                ONo
                                                o Yes .    Insurance agency
                                                           Contact name
                                                           Phone



          Statistical and administrative information

13.   Debtor's estimation of                Check one:
      available funds
                                            •    Funds will be available for distribution to unsecured creditors.

                                            o After any administrative expenses are paid, no funds will be available to unsecured creditors .
14. Estimated number of
    creditors
                                  01-49                                              o 1,000-5,000                               025,001-50,000
                                  .50-99                                             05001-10,000                                050,001-100,000
                                  o 100-199                                          o 10,001-25,000                             o More than100,000
                                  0200-999


15. Estimated Assets              o $0 - $50,000                                      0$1,000,001 - $10 million                  o $500,000,001 - $1 billion
                                  0$50,001 - $100,000                                 0$10,000,001 - $50 million                 0$1,000,000,001 - $10 billion
                                  0$100,001 - $500,000                                •   $50,000,001 - $100 million             0$10,000,000,001 - $50 billion
                                  o $500,001 - $1 million                             o $100,000,001 - $500 million              o More than $50 billion


16. Estimated liabilities         o $0 - $50,000                                      o $1,000,001 - $10 million                 o $500,000,001 - $1 billion
                                  o $50,001 - $100,000                                0$10,000,001 - $50 million                 o $1,000,000,001 - $10 billion
                                  0$100,001 - $500,000                                •   $50,000,001 - $100 million             0$10,000,000,001 - $50 billion
                                  0$500,001 - $1 million                              0$100,000,001 - $500 million               o More than $50 billion




 Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
            Case 8:21-bk-10525-ES                      Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                            Desc
                                                       Main Document    Page 4 of 24
Debtor    The Source Hotel, LLC                                                                     Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both . 18 U.S.C. §§ 152, 1341 , 1519, and 3571.

17. Declaration and signature
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition .
    representative of debtor
                                  I have been authorized to file this petition on behalf of the debtor.

                                  I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                  I declare under penalty of perjury that the foregoing is true and correct.

                                  Executed on      February 26, 2021
                                                   MM I DD IYYYY

                                                                                        L)
                                                                                            \



                                                                       '--_-"-, '-./'.- /                 Donald Chae
                                                                                                          Printed name

                                  Title   Manager




18. Signature of attorney     x    /s/ Ron Bender                                                           Date February 26, 2021
                                  Signature of attomey for debtor                                                MM IDD/YYYY

                                  Ron Bender 143364
                                  Printed name

                                  Levene, Neale, Bender, Yoo & Brill L.L.P.
                                  Firm name

                                  10250 Constellation Blvd., Suite 1700
                                  Los Angeles, CA 90067
                                  Number, Street, City, State & ZIP Code


                                  Contact phone      (310) 229-1234                 Email addressrb@lnbyb.com


                                  143364 CA
                                  Bar number and State




 Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
Case 8:21-bk-10525-ES           Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16            Desc
                                Main Document    Page 5 of 24



                        RESOLUTIONS OF THE SOURCE HOTEL, LLC
                        AUTHORIZING FILING OF PETITION UNDER
                         CHAPTER 11 OF THE BANKRUPTCY CODE


          I, Donald Chae, hereby certify as follows:

          1.     I am the Manager of DMC Investment Holdings, LLC, the sole member of The

Source Hotel, LLC, a California limited liability company (the "Company").

          2.     At a special meeting of the Company's members, the following resolutions were

duly enacted, and the same remain in full force and effect, without modification, as of the date

hereof:

                 RESOLVED, that Donald Chae or his designee (the "Designated
                 Officer") is hereby authorized to determine, based upon subsequent
                 events and advice of counsel, whether it is desirable and in the best
                 interests of the Company, its creditors, and other interested parties,
                 that the Company file a Petition under the provisions of Chapter 11
                 of Title 11, United States Code (the "Bankruptcy Code");

                 FURTHER RESOLVED, that Designated Officer is hereby
                 authorized and directed on behalf of and in the name of the
                 Company to execute a Chapter 11 bankruptcy petition and all
                 related documents and papers on behalf of the Company in order to
                 enable the Company to commence a Chapter 11 bankruptcy case;

                 FURTHER RESOLVED, that the Designated Officer is hereby
                 authorized and directed on behalf of and in the name of the
                 Company to execute and file and to cause counsel for the Company
                 to prepare with the assistance of the Company as appropriate all
                 petitions, schedules, lists and other papers, documents and
                 pleadings in connection with the Company's bankruptcy case, and
                 to take any and all action which the Officer deems necessary and
                 proper in connection with the Company's bankruptcy case without
                 further approval of the members;

                 FURTHER RESOLVED, that the Company hereby retains the law
                 offices of Levene, Neale, Bender, Yoo & Brill L.L.P. ("LNBYB")
                 as bankruptcy counsel for the Company for purposes of, among
                 other things, representing the Company in its Chapter 11 case; and
Case 8:21-bk-10525-ES      Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16          Desc
                           Main Document    Page 6 of 24


             FURTHER RESOLVED, that the Designated Officer is hereby
             authorized and directed on behalf of and in the name of the
             Company to execute a pre-petition retainer agreement, and is
             hereby authorized and directed on behalf of and in the name of the
             Company to execute the Company's employment application of
             LNBYB as bankruptcy counsel to the Company in the Company's
             Chapter 11 bankruptcy case.



Dated: February 26,2021

                           THE SOURCE HOTEL, LLC




                           Donald Chae, Manager of DMC Investment Holdings, LLC,
                           Sole Member of the Company




                                             2
         Case 8:21-bk-10525-ES                                Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                  Desc
                                                              Main Document    Page 7 of 24




Fill in this information to identify the case:

Debtor name          The Source Hotel, LLC

United States Bankruptcy Court for the:              CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

Case number (if known)
                                                                                                                                 o   Check if this is an
                                                                                                                                     amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                            12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        o         Schedule AlB: Assets-Real and Personal Property (Official Form 206NB)
        o         Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 2060)
        o         Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        o         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
        o         Schedule H: Codebtors (Official Form 206H)
        o         Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        o         Amended Schedule
        •         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        o         Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is             tr~correct.                                 \

        Executed on          February 26, 2021                        X      ----1i~!an ora
                                                                                        J ~~)
                                                                          Signature ofifldiVidUaiSigeh         etor -

                                                                          Donald Chae
                                                                          Printed name

                                                                          Manager
                                                                          Position or relationship to debtor




Official Form 202                                              Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase .com                                                                            Best Case Bankruptcy
                    Case 8:21-bk-10525-ES                            Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                             Desc
                                                                     Main Document    Page 8 of 24

 Fill in this information to identify the case:
 Debtor name The Source Hotel, LLC
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                      Check if this is an
                                                CALIFORNIA - SANTA ANA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Newgens, Inc.        Ted Sul                                                                                                                                           $413,601.12
 14241 Foster Rd.
 La Mirada, CA 90638 tedsul@newgens.c
                      om
 Cabrillo Hoist       Rachel Castro                                                                                                                                     $226,301.50
 P.O. Box 3179
 Rancho               rcastro@cabrilloho
 Cucamonga, CA        ist.com
 91729
 Solid Construction                                              Vendor                                                                                                 $112,512.60
 Company, Inc.
 883 Crenshaw Blvd.
 Los Angeles, CA
 90005
 WESCO Distribution                                              Vendor                                                                                                 $108,209.02
 Inc.
 6251 Knott Ave.
 Buena Park, CA
 90620
 Harbor All Glass &                                              Vendor                                                                                                 $108,000.00
 Mirror, Inc.
 1926 Placentia Ave.
 Costa Mesa, CA
 92627
 Diablo Consulting    Edward Riggs                                                                                                                                        $84,625.01
 13200 Crossroads
 Parkway N
 Ste. 115
 City of Industry, CA
 91746
 Ace Tek Roofing Co.                                             Vendor                                                                                                   $76,968.00
 747 S. Ardmore
 Ave., Suite 405
 Los Angeles, CA
 90005




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 8:21-bk-10525-ES                            Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                             Desc
                                                                     Main Document    Page 9 of 24


 Debtor    The Source Hotel, LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Morrow Meadows                  Briana Ochoa                                                                                                                             $69,213.01
 231 Benton Court
 City of Industry, CA            bochoa@morrow-
 91789                           meadows.com
 Evergreen Electric                                              Vendor                                                                                                   $63,000.00
 Construction Inc.
 629 Grove View
 Lane
 La Canada, CA
 91011
 Chefs Toys                      Steve Ruck                                                                                                                               $57,273.24
 18430 Pacific Street
 Fountain Valley, CA             stever@chefstoys.
 92708                           com
 Stumbaugh &                                                     Vendor                                                                                                   $33,000.00
 Associates, Inc.
 3303 N. San
 Fernando Blvd
 Burbank, CA 91504
 HBA Procurement,                                                Vendor                                                                                                   $27,600.00
 Inc.
 3216 Nebraska Ave.
 Santa Monica, CA
 90404
 OJ Insulation LP                Roger J Fugit                                                                                                                            $27,260.80
 600 S Vincent Ave.
 Azusa, CA 91702
 DKY Architects                                                  Vendor                                                                                                   $20,835.50
 15375 Barranca
 Pkwy.
 Suite A-210
 Irivne, CA 92618
 Master Glass                    Dooman Jun                                                                                                                               $19,200.00
 2225 W. Pico
 Blvd.Unit C                     masterglass411@y
 Los Angeles, CA                 ahoo.com
 90006
 Universal Flooring              Cecilia Dinh                                                                                                                             $12,282.60
 Systems
 15573 Commerce                  cdinh@universalflo
 Lane                            oring.com
 Huntington Beach,
 CA 92649
 L2 Specialties                                                  Vendor                                                                                                   $10,440.00
 3613 W. Macarthur
 Blvd., #611
 Santa Ana, CA
 92704




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 8:21-bk-10525-ES                            Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                             Desc
                                                                     Main Document    Page 10 of 24


 Debtor    The Source Hotel, LLC                                                                              Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ficcadenti                                                      Vendor                                                                                                     $8,800.00
 Waggoner
 16969 Von Karman
 Avenue
 Suite 240
 Irivne, CA 92606
 Retrolock                                                       Vendor                                                                                                     $6,594.34
 Corporation
 17915 Railroad
 Street
 City of Industry, CA
 91748
 American                                                        Vendor                                                                                                     $6,525.00
 Engineering
 Laboratories Inc.
 PO Box 1816
 Whittier, CA 90609




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
         Case 8:21-bk-10525-ES                              Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                                  Desc
                                                            Main Document    Page 11 of 24

                                                               United States Bankruptcy Court
                                                            Central District of California - Santa Ana
 In re      The Source Hotel, LLC                                                                                        Case No.
                                                                                      Debtor(s)                          Chapter         11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule I007(a)(3) for filing in this Chapter II Case


Name and last known address or place of                              Security Class Number of Securities                            Kind of Interest
business of holder
DMC Investment Holdings, LLC                                                            100%




DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Manager of the corporation named as the debtor in this case, declare under penalty of perjury that I have read
the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



Date       February 26, 2021                                                   Signarure~1-~~________~~~~~~____________



                      Pellalty for makillg a false statemellt of cOllcealillg property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                             18 U.S.c. §§ 152 and 3571.




Sheet I of 1 in List of Equity Security Holders
Software Copyright (e) 1996-2020 Best Case. LLC - www.bestcase.com                                                                                          Best Case Bankruptcy
     Case 8:21-bk-10525-ES                       Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                                      Desc
                                                 Main Document    Page 12 of 24



Attorney or Party Name, Address, Telephone & FAX Nos ., and State Bar No. &        FOR COURT USE ONLY
Email Address
Ron Bender 143364
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
(310) 229-1234 Fax: (310) 229-1244
California State Bar Number: 143364
rb@lnbyb.com




~ Attornev for:

                                                 UNITED STATES BANKRUPTCY COURT
                                                  CENTRAL DISTRICT OF CALIFORNIA

In re:                                                                         CASE NO.:
         The Source Hotel, LLC                                                 ADVERSARY NO. :
                                                                    Debtor(s), CHAPTER:  11

                                                                   Plaintiff(s),
                                                                                     CORPORATE OWNERSHIP STATEMENT
                                                                                        PURSUANT TO FRBP 1007(a)(1)
                                                                                          and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                               Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation's equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I,    Donald Chae                                                              , the undersigned in the above-captioned case, hereby declare
                  (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




                 This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                 F 1007 -4.CORP .OWNERSHIP .STMT
     Case 8:21-bk-10525-ES                      Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                                      Desc
                                                Main Document    Page 13 of 24



[Check the appropriate boxes and, if applicable, provide the required information.]
1.        I have personal knowledge of the matters set forth in this Statement because:
          ~ I am the president or other officer or an authorized agent of the Debtor corporation
          D I am a party to an adversary proceeding
          D I am a party to a contested matter
          D I am the attorney for the Debtor corporation
2.a.      ~ The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
             class of the corporation 's(s') equity interests:

             DMC Investment Holdings, LLC


     b.               re no ntities that directly or indirectly own 10% or more of any class of the corporation's e · uity interest.


                                                                                        By:
Date

                                                                                        Name:         Donald Chae
                                                                                                      Printed name of Debtor, or attorney for
                                                                                                      Debtor




                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007·4.CORP.OWNERSHIP.STMT
         Case 8:21-bk-10525-ES                     Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                                      Desc
                                                   Main Document    Page 14 of 24



                                 STATEMENT OF RELATED CASES
                              INFORMATION REQUIRED BY LBR 1015-2
               UNITED STATES BANKRUPTCY COURT, CENTRAL DISTRICT OF CALIFORNIA
1.   A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has previously been filed by or
     against the debtor, his/her spouse, his or her current or former domestic partner, an affiliate of the debtor, any
     copartnership or joint venture of which debtor is or formerly was a general or limited partner, or member, or any
     corporation of which the debtor is a director, officer, or person in control, as follows: (Set forth the complete number
     and title of each such of prior proceeding, date filed, nature thereof, the Bankruptcy Judge and court to whom
     assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list any real property
     included in Schedule AlB that was filed with any such prior proceeding(s).)
None

2.   (If petitioner is a partnership or joint venture) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform
     Act of 1978 has previously been filed by or against the debtor or an affiliate of the debtor, or a general partner in the
     debtor, a relative of the general partner, general partner of, or person in control of the debtor, partnership in which the
     debtor is a general partner, general partner of the debtor, or person in control of the debtor as follows: (Set forth the
     complete number and title of each such prior proceeding, date filed, nature of the proceeding, the Bankruptcy Judge
     and court to whom assigned, whether still pending and, if not, the disposition thereof. If none, so indicate. Also, list
     any real property included in Schedule AlB that was filed with any such prior proceeding(s).)
None

3.   (If petitioner is a corporation) A petition under the Bankruptcy Act of 1898 or the Bankruptcy Reform Act of 1978 has
     previously been filed by or against the debtor, or any of its affiliates or subsidiaries, a director of the debtor, an officer
     of the debtor, a person in control of the debtor, a partnership in which the debtor is general partner, a general partner
     of the debtor, a relative of the general partner, director, officer, or person in control of the debtor, or any persons, firms
     or corporations owning 20% or more of its voting stock as follows: (Set forth the complete number and title of each
     such prior proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether
     still pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule
     AlB that was filed with any such prior proceeding(s).)
None

4.   (If petitioner is an individual) A petition under the Bankruptcy Reform Act of 1978, including amendments thereof, has
     been filed by or against the debtor within the last 180 days: (Set forth the complete number and title of each such prior
     proceeding, date filed, nature of proceeding, the Bankruptcy Judge and court to whom assigned, whether still
     pending, and if not, the disposition thereof. If none, so indicate. Also, list any real property included in Schedule AlB
     that was filed with any such prior proceeding(s).)
None


I declare, under penalty of perjury, that the foregoing is true and correct.~ "" . ,                                      f\    . rl •
 Executed at     Buena Park                                        , California.                    ~,
                                                                                                     Donald Chae
                                                                                                                                                       ,J!
 Date:           February 26, 2021                                                                   Signature of Debtor 1



                                                                                                      Signature of Debtor 2




                  This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Centra! District of California.

October 2018                                                              Page 1               F 1015-2.1.STMT.RELATED.CASES
         Case 8:21-bk-10525-ES                    Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16                                                      Desc
                                                  Main Document    Page 15 of 24
Attorney or Party Name, Address, Telephone & FAX Nos., FOR COURT USE ONLY
State Bar No. & Email Address
Ron Bender 143364
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
(310) 229-1234 Fax: (310) 229-1244
California State Bar Number: 143364 CA
rb@lnbyb.com




D   Debtor(s) appearing without an attorney
•   Attorney for Debtor

                                              UNITED STATES BANKRUPTCY COURT
                                          CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

In re:
                                                                                 CASE NO.:
            The Source Hotel, LLC
                                                                                 CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                   [LBR 1007-1(a)]

                                                              Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
                                                                               9 sheet(s) is complete, correct, and
master mailing list of creditors filed in this bankruptcy case, consisting of __
consistent with the Debtor's schedules and I/we assume all respo~

Date: February 26, 2021
                                                                                         Signature of Debtor 1

Date:
         ------------------------------------                                            Signature of Debtor 2 Uoint debtor) ) (if applicable)

Date: February 26, 2021
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007-1.MAILlNG.LlST.VERIFICATION
    Case 8:21-bk-10525-ES   Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16   Desc
                            Main Document    Page 16 of 24


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                       The Source Hotel, LLC
                       6988 Beach Blvd, Suite B-215
                       Buena Park, CA 90621


                       Ron Bender
                       Levene, Neale, Bender, Yoo & Brill L.L.P.
                       10250 Constellation Blvd., Suite 1700
                       Los Angeles, CA 90067


                       U.S. Trustee - Santa Ana
                       411 West Fourth Street
                       Suite 9041
                       Santa Ana, CA 92701-8000


                       3D Design - Millwork
                       8152 Indianapolis Ave.
                       Huntington Beach, CA 92646


                       Ace Tek Roofing Co.
                       747 S. Ardmore Ave., Suite 405
                       Los Angeles, CA 90005


                       All Area Plumbing
                       6265 San Fernando Road
                       Glendala, CA 91201


                       American Engineering Laboratories Inc.
                       PO Box 1816
                       Whittier, CA 90609


                       Aragon Construction, Inc.
                       5440 Arrow Highway
                       Montclair, CA 91763
Case 8:21-bk-10525-ES   Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16   Desc
                        Main Document    Page 17 of 24



                   AT&T
                   P.O. Box 5025
                   Carol Stream, IL 60197-5025


                   Beach Orangethorpe II, LLC
                   P.O. Box 489
                   Buena Park, CA 90621


                   Beach Orangethorpe III, LLC
                   P.O. Box 489
                   Buena Park, CA 90621


                   Beach Orangethorpe, LLC
                   P.O. Box 489
                   Buena Park, CA 90621


                   Beachamp Distributing Co.
                   1911 South Santa Fe Avenue
                   Compton, CA 90221


                   Best Quality Painting
                   818 N. Pacific Ave., #C
                   Glendale, CA 91203


                   Cabrillo Hoist
                   P.O. Box 3179
                   Rancho Cucamonga, CA 91729


                   Certified Tile
                   14557 Calvert St.
                   Van Nuys, CA 91411
Case 8:21-bk-10525-ES   Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16   Desc
                        Main Document    Page 18 of 24



                   Chase Card Services
                   P.O. Box 94014
                   Palatine, IL 60094-4014


                   Chefs Toys
                   18430 Pacific Street
                   Fountain Valley, CA 92708


                   Diablo Consulting
                   13200 Crossroads Parkway N
                   Ste. 115
                   City of Industry, CA 91746


                   DKY Architects
                   15375 Barranca Pkwy.
                   Suite A-210
                   Irivne, CA 92618


                   Employment Development Dept.
                   Bankruptcy Group MIC 92E
                   P.O. Box 826880
                   Sacramento, CA 94280-0001


                   Evergreen Electric Construction
                   629 Grove View Lane
                   La Canada, CA 91011


                   Evergreen Electric Construction Inc.
                   629 Grove View Lane
                   La Canada, CA 91011


                   Ficcadenti Waggoner
                   16969 Von Karman Avenue
                   Suite 240
                   Irivne, CA 92606
Case 8:21-bk-10525-ES   Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16   Desc
                        Main Document    Page 19 of 24



                   Franchise Tax Board
                   Bankruptcy Section, MS: A-340
                   P.O. Box 2952
                   Sacramento, CA 95812-2952


                   Grant Nigolian, P.C.
                   695 Town Center Drive, Suite 700
                   Costa Mesa, CA 92626


                   Harbor All Glass & Mirror, Inc.
                   1926 Placentia Ave.
                   Costa Mesa, CA 92627


                   HBA Procurement, Inc.
                   3216 Nebraska Ave.
                   Santa Monica, CA 90404


                   Hunt Ortmann Palffy Nieves et al.
                   301 North Lake Avenue, 7th Floor
                   Pasadena, CA 91101-1807


                   Internal Revenue Service IRS
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346


                   Interstate Management Company, LLC
                   4501 North Fairfax Drive
                   Suite 500
                   Arlington, VA 22203


                   Iron Mechanical
                   721 North B Street
                   Suite 100
                   Sacramento, CA 95811
Case 8:21-bk-10525-ES   Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16   Desc
                        Main Document    Page 20 of 24



                   Kim & Lee, LLP
                   2305 W 190th St
                   Torrance, CA 90504


                   KS Steel Corp.
                   1748 Industrial Way
                   Los Angeles, CA 90023


                   L2 Specialties
                   3613 W. Macarthur Blvd., #611
                   Santa Ana, CA 92704


                   Law Office of Ho-El Park, P.C.
                   333 City Blvd. West, Suite 1700
                   Orange, CA 92868


                   Law Office of Michael N. Berke
                   25001 The Old Road
                   Santa Clara, CA 91381


                   Law Offices of Dennis G. Cosso
                   345 Oxford Drive
                   Arcadia, CA 91007


                   LimNexus, LLP
                   707 Wilshire Blvd., 46th Floor
                   Los Angeles, CA 90017-2570


                   Los Angeles County Tax Collector
                   P.O. Box 54110
                   Los Angeles, CA 90054-0110
Case 8:21-bk-10525-ES   Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16   Desc
                        Main Document    Page 21 of 24



                   Master Glass
                   2225 W. Pico Blvd.Unit C
                   Los Angeles, CA 90006


                   Mirae Construction, Co.
                   2222 S. Broadway
                   Los Angeles, CA 90007


                   Morrow Meadows
                   231 Benton Court
                   City of Industry, CA 91789


                   Nemo & Rami
                   1930 W. Holt Ave.
                   Pomona, CA 91768


                   Newgens, Inc.
                   14241 Foster Rd.
                   La Mirada, CA 90638


                   Northstar
                   404 North Berry Street
                   Brea, CA 92821-3104


                   OJ Insulation LP
                   600 S Vincent Ave.
                   Azusa, CA 91702


                   OMB Electrical Engineers, Inc.
                   8825 Research Drive
                   Irvine, CA 92618
Case 8:21-bk-10525-ES   Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16   Desc
                        Main Document    Page 22 of 24



                   Pan Pacific
                   18250 Euclid Street
                   Fountain Valley, CA 92708


                   PDG Wallcoverings
                   26492 Via Juanita
                   Mission Viejo, CA 92691


                   Porter Law Group, Inc.
                   7801 Folsom Blvd., Suite 101
                   Sacramento, CA 95826


                   Prime Concrete Coatings
                   6127 James Alan St.
                   Cypress, CA 90630


                   Resco Electric Inc.
                   2431 W. Washington Blvd. Suite B
                   Los Angeles, CA 90018


                   Retrolock Corp
                   17915 Railroad Street
                   City of Insdustry, CA 91748


                   Retrolock Corporation
                   17915 Railroad Street
                   City of Industry, CA 91748


                   Robinson & Robinson, LLP
                   2301 Dupont Drive, Sute 530
                   Irvine, CA 92612-7502
Case 8:21-bk-10525-ES   Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16   Desc
                        Main Document    Page 23 of 24



                   Salamander Fire Protection, Inc
                   6103 Tyrone Street
                   Van Nuys, CA 91401


                   Shady Bird Lending, LLC
                   c/o Law Offices of Ronald Richards
                   P.O. Box 11480
                   Beverly Hills, CA 90213


                   Shady Bird Lending, LLC
                   c/o Law Offices of Geoffrey Long
                   1601 N. Sepulveda Blvd., No. 729
                   Manhattan Beach, CA 90266


                   Sky Rider Equipment Co., Inc.
                   1180 North Blue Gum Street
                   Anaheim, CA 92806


                   So. Cal. Edison Co.
                   P.O. Box 600
                   Rosemead, CA 91771-0001


                   Solid Construction
                   883 Crenshaw Blvd.
                   Los Angeles, CA 90005


                   Solid Construction Company, Inc.
                   883 Crenshaw Blvd.
                   Los Angeles, CA 90005


                   Splinter & Thai, LLP
                   25124 Narbonne Ave., Suite 106
                   Lomita, CA 90717-2140
Case 8:21-bk-10525-ES   Doc 1 Filed 02/26/21 Entered 02/26/21 20:28:16   Desc
                        Main Document    Page 24 of 24



                   State Board of Equalization
                   Account Info Group, MIC:29
                   P.O. Box 942879
                   Sacramento, CA 94279-0029


                   Stumbaugh & Associates, Inc.
                   3303 N. San Fernando Blvd
                   Burbank, CA 91504


                   Sunbelt Controls, Inc.
                   888 E. Walnut Street
                   Pasadena, CA 91101


                   Universal Flooring Systems
                   15573 Commerce Lane
                   Huntington Beach, CA 92649


                   WESCO Distribution Inc.
                   6251 Knott Ave.
                   Buena Park, CA 90620
